Title: From James Madison to Louis-André Pichon, 20 May 1803
From: Madison, James
To: Pichon, Louis-André


Sir
Department of State, 20 May 1803
It is represented by three citizens of the United States viz Enoch Robins, Joseph Gardner, and James J. Barry, that having under the sanction of the French laws, repaired to Jackmel St Domingo in the character and the business of merchants, they have not only been subjected to loans for paying the troops, but to military service as common soldiers, and at their own charge; that justly affected by this oppression, and wishing to seek elsewhere the means of repairing their losses and disappointments, they applied to the French Commander Genl. Pageot, for the usual passports; that these were refused; and that in the act of departing without them, they were arrested and confined in the Forts where they are still detained as prisoners.
It would be very unnecessary, Sir, to enlarge on the enormity of a proceeding which violates the most solemn rights of alien residents, not less than it does the precepts of equity and sound policy. You well know the exemptions which belong to persons of that character, and which have been disregarded in the services exacted from them. But you will be more particularly shocked at their imprisonment for chusing to leave a place, with which their choice alone could connect them. The most inviolable and most obvious right of an alien resident, is that of withdrawing himself from a limited and transitory allegiance, having no other foundation than his voluntary residence itself. The infraction of this right is consequently among the greatest of injuries that can be done to individuals; and among the justest of causes, for the interposing protection of their Government. Whatever pretext may be found for acts of this sort in extreme cases, involving manifestly the principle of self-preservation, no such pretext can be urged in the present case; particularly as the town of Jackmel was besieged on the land side only; and as the departure by water of the three americans, could with no justice or reason, be suspected of throwing dangerous information in the way of the besiegers.
It is painful to have occasion for remarks of this kind, and the more so, as this is far from being the first instance in which violence and caprice in the West India Colonies have justified them. It is impossible that a friendly commerce can long exist under a repetition of such wrongs; or that a Government which will not controul them can be regarded with the sentiments which the United States are disposed to cherish towards the French Republic. The President expects from the just and friendly assurances lately received from the Government of France, that the representation of this occurrence will experience every proper attention; and it will be fortunate for both nations, if what has passed should lead to such permanent arrangements as will secure their harmony and useful intercourse against the dangerous tendency of future irregularities of every kind.
In the mean time, it being important that the suffering individuals should be rescued as quickly as possible, from their cruel situation, the President charges me to lose no time in making this communication; being persuaded that you will feel both the obligation and the disposition to take the steps for that purpose, best calculated to be effectual. With sentiments of great respect and Consideration, I have the honor to remain Sir, your obt Sert.
James Madison
 

   
   RC (NHi: Livingston Papers); letterbook copy (DNA: RG 59, DL, vol. 14); Tr, two copies (NHi: Livingston Papers). RC is a letterpress copy; sent as an enclosure in JM to Livingston, 25 May 1803.



   
   For the memorial of Robins, Gardner, and Barry, 11 Apr. 1803, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:503.


